Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 29, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  148798(55)(56)                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
  DENNIS GUSMANO,                                                                                                   Justices
           Plaintiff-Appellee,
  v                                                               SC: 148798
                                                                  COA: 315908
                                                                  Wayne CC Family Division:
  KATHLEEN GUSMANO,                                               08-123682-DM
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The motion for reconsideration of this Court’s April 28, 2014 order is
  considered, and it is DENIED, because it does not appear that the order was entered
  erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 29, 2014
         d0721
                                                                             Clerk